Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 07, 2021

The Court of Appeals hereby passes the following order

A21D0157. MCM VENTURES II, LLC v. AMERIS BANK et al.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SUCV2019001335 SUCV2019001331 SUCV2019001333 SUCV2019001334




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 07, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.